Case: 4:19-cv-00538-RWS Doc. #: 1 Filed: 03/20/19 Page: 1 of 4 Page|D #: 15

IN THl:l UNITED STATES DIS'l`RlC'l` COURT
FOR THE EASTERN DlSTRICT OF MlSSOURl

 

NUTRI-JECT SYSTEMS. INC.,
Plaintiff. Case No:

vs. COMPLAINT AND JURY DEMAND

CITY OF SILEX. l\/IISSOURl,

Defendant.

 

 

 

COMES NOW the `P]aintil`f_ Nutri~Ject Systems, lnc., by and through counsel_, and
for its cause of action against Defendant. City of Silex, Missouri, states:
INTRODUCTION
l. This action arises from a contract for lagoon cleaning and land application
of biosolids in Silex, Missouri.
2. This action involves a claim for breach ot`contract by Det`endant City of
Silex, Missouri for failure to pay PlaintiffNutri-Ject Systems, Inc. a total of$183,500
under a contract for lagoon cleaning and land application of biosolids by Plaintift`i\lutri-
Ject Systemst Inc.
JURISDICTION
3. 'l"his Court has subject matter jurisdiction ot` this action pursuant to 28

u.s_C.§t

L»)
L.»J
l\J

4_ Vcnue is appropriate in this District pursuant to 28 U.S.C.§139l(b)(2) in
that Dct`endant City of Silex, l\/lissouri is a municipality/city/village incorporated by, and
located in, the State of Missouri and thc work subject of the contract occurred in this

District_

Case: 4:19-cv-00538-RWS Doc. #: 1 Filed: 03/20/19 Page: 2 of 4 Page|D #: 16

PARTIES

5. At all times material hereto, Plaintit`fNutri-Ject Systemst Inc. (hereinafter
“Nutri-Ject Systems") was a corporation incorporated int and having its principal place of
business in, the State of Iowa.

6. At all times material hereto, Defendant City of Silex, l\/lissouri was a
municipality incorporated authorized._ and operating under the laws of the State of
Missouri.

FACTUAL BACKGROUND

7. On or about August 25_, 2016, Mayor Robert Zeh ofthe City ofSilex,
Missouri, and Steve Twellman, Public Works Director for the City of Silex. Missouri,
accepted a Bid/Quote from Plaintiff Nutri-.lect Systcrns for lagoon cleaning and land
application oi`biosolids in Silex, Missouri for a total cost of$lE§B,SOO. A copy of the
Bid/Quote is attached hereto as Exhibit l.

8. On or about September 13, 2016, the Board oi`Alderrnen for the City of
Silex, l\/Iissouri unanimously approved the contract by and between Defendant City of
Silex, Missouri and Plaintiff Nutri-Ject Systems for lagoon cleaning and land application
of biosolids in Silex, Missouri.

9. On or about June 22, 2017_, Plaintii`fNutri~Ject Systems submitted Invoice
No. 6598 to Det`endant City of Silext Missouri for 3135.000 i`or work completed on the
contract approved and entered into by Defendant City of Silex. Missouri. A copy of
Invoice No. 6598 is attached hereto as Exhibit 2.

l(). Invoice No. 6598 had a due date ofJuly 17. 201 7.

l l. Defendant City of Silex, Missouri has failed to pay Invoice No. 6598.

Case: 4:19-ev-00538-RWS Doe. #: 1 Filed: 03/20/19 Page: 3 of 4 Page|D #: 17

12. On July 7. 2017, Plaintit`t`Nutri-Ject Systems submitted Invoice No. 6612
to Det`endant City ol`Silex, Missouri for $48,000 t`or work completed on the contract
approved and entered into by Del`endant City ot`Silex. Missouri with Plaintit`t`Nutri-]eet
Systerns. Invoice No. 6612 is attached hereto as Exhibit 3.

13. invoice No. 6612 had a due date ot`July 22, 2017.

14. Defendant City of Silex, Missouri has failed to pay the amount owed
shown on Invoice No. 6612.

15. Thc contract between the Del`endant City ot` Silex, Missouri and Plaintiff
Nutri~Ject Systems provided that payments were due after thirty (3 0) days or interest
would accrue at 1.5% per month.

16. Plaintit`t"Nutri-Ject Systems provided notice to Defendant City of Silex,
l\/lissouri that it would proceed with court action if payment were not made through a
letter dated .lanuary 25a 2019. A copy ofthe notice is attached hereto as Exhibit 4.

BREACH OF CONTRACT

17. l’laintii`i"Nutri-Ject Systems restates Paragraphs 1~15 as though fully set
i`orth herein.

IS. Defcndant City of Silex, Missouri entered a contract and said contract was
approved by the Board ot`Aldermen.

19. The contract. that is the subject of this action, was a written contract

20. 'l`hat Plaintit`t`Nutri-Ject Systcms fully performed the contract for lagoon

cleaning and land application of biosolids in Silex, Missouri.

Case: 4:19-ev-00538-RWS Doe. #: 1 Filed: 03/20/19 Page: 4 of 4 Page|D #: 18

21. Defendant City of Silex, Missouri has breached the contract by failing to
pay PlaintiffNutri-.lect Systems as required by the contract.

22. Under the terms of the eontractr Defendant City of S-ilex, Missouri owes
Plaintiff Nutri-Ject Systems $183,500 plus interest

WHEREFORE. Plaintiff requests that judgment be entered in its favor for the full

contract amount plus interest as stated in the contract.

Respectfully Submitted,

HALE L FIRM

B : lift 't_tl/tl>- lh£'“

'~'/ Larry\lb_ Hale, #269971'{)
1221 Loeust Street, St `te 310
st insist Mo 63103 / (314)231-3163

Attorneys for Plaintiff

()riginal Filed.

